 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10   BRIAN WHITAKER,                                Case No. 2:21-cv-00433-MCE-KJN

11                 Plaintiff,                       District Judge: Hon. Morrison C. England, Jr.
                                                    Magistrate Judge: Hon. Kendall J. Newman
12          v.

13   FOOT LOCKER RETAIL, INC., a New                ORDER GRANTING STIPULATION TO
     York Corporation,                              EXTEND TIME TO RESPOND TO
14                                                  INITIAL COMPLAINT
                   Defendant.
15
                                                    Complaint served: March 15, 2021
16                                                  Current response date: May 3, 2021
                                                    New response date: May 18, 2021
17

18
                                                ORDER
19
           The Court, having reviewed the parties’ stipulation and finding good cause therefor,
20
     hereby ORDERS as follows:
21
           1.     Foot Locker Retail, Inc. will file its response to the Complaint in this action on or
22
                  before May 18, 2021.
23
           IT IS SO ORDERED.
24
     Dated: May 4, 2021
25

26

27

28
                                                                  ORDER GRANTING STIPULATION TO EXTEND
                                                                   TIME TO RESPOND TO INITIAL COMPLAINT
                                                                            CASE NO. 2:21-cv-00433-MCE-KJN
